Citation Nr: 0606450	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001 for 
the award of service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This case was previously before the Board in September 2005, 
when it was remanded for additional evidence.  Appropriate 
action having been taken, the case is once more before the 
Board.


FINDINGS OF FACT

1.  On May 8, 2001, the VA published a final regulation 
indicating that there was a positive association between 
exposure to herbicides used in the Republic of Vietnam and 
the subsequent development of Type II diabetes mellitus. 

2.  The veteran's claim for service connection for diabetes 
mellitus was received on August 28, 2001.  

3.  In a rating decision of February 2002, the RO granted 
service for diabetes mellitus, effective July 9, 2001.  

4.  In a subsequent decision of January 2003, the RO granted 
service connection for diabetes mellitus, effective May 8, 
2001.




CONCLUSION OF LAW

The requirements for an effective date prior to May 8, 2001 
for an award of service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. §§  5107, 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.400, 3.816 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In the case at hand, in correspondence of November 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim for an 
earlier effective date, as well as what information and 
evidence he should submit, what information and evidence 
would be obtained by the VA, and the need for the veteran to 
advise VA of or to submit any further evidence pertaining to 
his claim.  In addition, the veteran was provided a Statement 
of the Case in December 2002, as well as a Supplemental 
Statement of the Case in July 2003 and January 2006 apprising 
him of various VA actions in his case, the evidence 
considered, and the reasons for the determination made.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 



Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

However, 38 U.S.C.A. § 5110(g) provides an exception to 
§ 5110(a) in cases where service connection has been granted 
pursuant to a liberalizing law.  

Subject to the provisions of § 5100 of this title, where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor, or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 2002).

The implementing regulation provides:  

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
In order to be eligible for a retroactive 
payment under the provisions of this 
paragraph, the evidence must show that 
the claimant met all eligibility criteria 
for the liberalized benefit on the 
effective date of the liberalizing law or 
VA issue, and that such eligibility 
existed continuously from that date to 
the date of claim or administrative 
determination of entitlement.  The 
provisions of this paragraph are 
applicable to original and reopened 
claims, as well as claims for increase.  

(1) If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
receipt of such request.  38 C.F.R. 
§ 3.114(a) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, the date 
of VA outpatient or hospital examination or date of admission 
will be accepted as the date of receipt of a claim for 
increase or to reopen.  The provisions of the preceding 
sentence apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established.  38 C.F.R. § 3.157 (2005).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

The veteran in this case seeks an effective date earlier than 
May 8, 2001 for the award of service connection for Type II 
diabetes mellitus.  In pertinent part, it is argued that the 
effective date should be in 1992 when he was first diagnosed 
and treated for diabetes mellitus at a VA medical facility.  

Review of the VA treatment records from 1992, do reveal that 
the veteran presented in November 1992 noting a family 
history of diabetes mellitus and complaining of increased 
thirst.  Diagnostic impression was newly diagnosed diabetes 
mellitus.  Nothing in these records indicate that the veteran 
intended to apply for service connection for diabetes, nor do 
these records indicate that an application form was being 
sent to him.  

The veteran's original application for service connection for 
diabetes was received on August 28, 2001.  In a rating 
decision of February 2002, the RO granted service connection  
for Type II diabetes mellitus, effective July 9, 2001, the 
date of liberalizing legislation adding Type II diabetes 
mellitus to the list of disabilities for which service 
connection could be presumptively granted based on exposure 
to herbicides in the Republic of Vietnam.  

In a subsequent rating decision of January 2003, the RO 
assigned an effective date of May 8, 2001 for the award of 
service connection for diabetes mellitus, based on the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Liesegang v. Sec'y of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002).

The veteran argues that his diagnosis of and treatment for 
Type II diabetes mellitus at the VA Medical Center in 
Brockton in 1992 constituted an informal claim for service 
connection.  He contends that he was told at that time that 
an application for compensation would be forwarded to him, 
but that one never was.  As noted above, there is no evidence 
in the treatment records showing the veteran intended to file 
a claim for service connection for diabetes, nor is there any 
indication that an application form was to be sent to him.  
Thus, the VA treatment records do not constitute an informal 
claim pursuant to 38 C.F.R. § 3.155, as they do not identify 
the benefit sought.  As such, there was no duty to send the 
veteran an application form.

To the extent that the veteran contends that the medical 
records themselves constitute an informal claim for service 
connection pursuant to 38 C.F.R. § 3.157, that regulation is 
only applicable where the disability at issue has already 
been service connected.  As service connection for diabetes 
was not established in 1992, that regulation cannot serve to 
render VA treatment records an informal claim for service 
connection.  "The mere presence of the medical evidence does 
not establish an intent on the part of the veteran to seek 
service connection" for a particular condition.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992) (" § 3.157(b) . . . 
provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted").

As a final matter, the veteran argued that an earlier 
effective date was required pursuant to the Nehmer v. United 
States class action lawsuit.  In a May 1989 decision the 
United States District Court for the Northern District of 
California (District Court) invalidated the regulation then 
in effect for adjudicating claims based on Agent Orange 
exposure, 38 C.F.R. § 3.311a(d) (1989).  The District Court 
also voided all benefit denials that had been made under that 
section of the regulation.  See Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I).  The Nehmer cases do not apply in the instant 
case to provide an effective date prior to May 2001, as the 
veteran did not have a previously denied claim for service 
connection for diabetes.  His original application for the 
benefit was filed in August 2001, and his award was effective 
from the date of the law adding diabetes as a presumptive 
condition.

The effective date for the grant of service connection for 
diabetes mellitus is dependent on the receipt of a claim for 
compensation benefits for that disorder.  The probative 
evidence indicates that the veteran did not file a claim for 
compensation benefits for diabetes mellitus, either formal or 
informal, prior to August 2001.  However, as his claim was 
filed within one year following a change in the presumptive 
provisions pertaining to herbicide exposure, the effective 
date of his award is the effective date of the change in the 
law-in this case May 8, 2001.  The Board finds, therefore, 
that the criteria for the award of an effective date prior to 
May 8, 2001 are not met, and that the preponderance of the 
evidence is against the appeal to establish entitlement to an 
earlier effective date.  


ORDER

An effective date earlier than May 8, 2001 for the award of 
service connection for Type II diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


